                                   UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF WASHINGTON
                                                ___________________________


Sameer M. Alifarag                                                                           CHAMBERS
Law Clerk to the Hon. Christopher M. Alston                                             United States Courthouse
                                                                                       700 Stewart Street, #6301
                                                                                          Seattle, WA 98101
                                                                                              (206) 370-5330


                                                      July 11, 2019
Via CM/ECF

Alan Wenokur
Wenokur Riordan PLLC
600 Stewart Street, Suite 1300
Seattle, WA 98101

         Re:       In re Turner, Case No. 19-12054-CMA
                   Request to Note Motion on a Seattle Motion Calendar

Dear Mr. Wenokur:

The Court received your letter filed on July 10, 2019 [Docket No. 11], requesting permission to
note a Motion for Sanctions based upon a creditor’s ongoing violation of the bankruptcy stay on
the Court’s Seattle motion calendar. Please be advised that Judge Alston has granted your request.
The motion may be filed on the Court’s regularly-scheduled Chapter 7 calendar in Seattle. The
moving party and any party who has filed a response to the motion may appear in person or by
phone. Any party wishing to appear by phone must use the bridge line provided by the Court in
order to participate in the hearing. Below is the procedure for appearing by phone:

                   · Dial: 1−888−363−4749
                   · Enter Access Code: 8955076#
                   · Press the # sign
                   · Enter Security Code: 3564#
                   · Speak your name when prompted

         DO NOT put your phone on hold at any time after your call is connected. Please note that
         Judicial Conference policy does not allow bankruptcy court proceedings to be broadcast or
         recorded for the purpose of public dissemination. JCUS-Sep 94, pp. 46-47. By your
         voluntary participation in the hearing by telephone, you certify that you are not recording
         the proceedings.

         Please do not hesitate to contact chambers should you have any questions.




  Case 19-12054-CMA                 Doc 12         Filed 07/11/19     Ent. 07/11/19 12:00:54    Pg. 1 of 2
                                  Sincerely,




                                  Sameer M. Alifarag
                                  Law Clerk to the Honorable Christopher M. Alston




Case 19-12054-CMA   Doc 12   Filed 07/11/19    Ent. 07/11/19 12:00:54   Pg. 2 of 2
